Bakas, P J.
Central to the defendants’ grievance was the allowance of the plaintiffs’ motion for a new trial (on April 5,1991) after a hearing before a motion judge and his order of reassignment of the case to an assessment judge for assessment of damages. *100We also note in passing that at all times relevant the defendants were in default.
In the instant case, the defendants did not oppose the plaintiffs’ motion for a new trial nor did the defendants file any opposition or counter motions nor was there any opposition to the order of reassignment by the court. Neither was there any request for rulings nor any request for a report in order to preserve any issue relative to the court’s mlings per the requirements of Dist./Mun. Cts. R. Civ. P., Rule 64.
And, although the defendants preserved a ruling relative to a motion to alter or amend the judgment before the assessment judge (which was properly denied), we conclude that the denial thereof in the context of the history of this case cannot serve as a vehicle to review the central issue hereinabove referred to. Consequently, the defendants’ Petition to Establish a Report is denied.
So ordered.